Case: 19-11246      Document: 00515550939        Page: 1     Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                        United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              September 2, 2020
                                No. 19-11246                     Lyle W. Cayce
                              Summary Calendar                        Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Anthony Dean Palmer,

                                                       Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-261-1


 Before Wiener, Southwick, and Duncan, Circuit Judges.
 Per Curiam:*
        Anthony Dean Palmer was convicted of possession of a firearm by a
 convicted felon and possession with intent to distribute a controlled
 substance.   He was sentenced to concurrent terms of 180 months of
 imprisonment on the firearm count and 120 months of imprisonment on the


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11246       Document: 00515550939          Page: 2     Date Filed: 09/02/2020




                                    No. 19-11246


 drug count. Palmer asserts that his Texas conviction for burglary of a
 building, Texas conviction for burglary of a habitation, Texas conviction for
 robbery by threats, Texas convictions for aggravated assault with a deadly
 weapon, and Oklahoma conviction for assault with a dangerous weapon do
 not qualify as violent felonies under the Armed Career Criminal Act
 (ACCA).      The Government has moved for summary affirmance or,
 alternatively, an extension of time to file a brief.
        As Palmer acknowledges, all his Texas convictions currently qualify
 as violent felonies under this court’s case law. See United States v. Herrold,
 941 F.3d 173, 182 (5th Cir. 2019) (en banc) (holding that Texas burglary is a
 violent felony), petition for cert. filed (U.S. Feb. 18, 2020) (No. 19-7731);
 United States v. Burris, 920 F.3d 942, 945 (5th Cir. 2019) (holding that Texas
 robbery is a violent felony), petition for cert. filed (U.S. Oct. 3, 2019) (No. 19-
 6186); United States v. Torres, 923 F.3d 420, 426 (5th Cir. 2019) (holding that
 Texas aggravated assault with a deadly weapon is a crime of violence under
 the elements clause of 18 U.S.C. § 16(a)); see also United States v. Griffin, 946
 F.3d 759, 762 n.2 (5th Cir. 2020) (noting that § 16(a) and the elements clause
 of the ACCA, which are almost identical, should be construed congruently),
 petition for cert. filed (U.S. June 4, 2020) (No. 19-8646). Because Palmer has
 at least three convictions that qualify as violent felonies, we need not consider
 whether his Oklahoma conviction also qualifies as a violent felony. See 18
 U.S.C. § 924(e)(1).
        The record reveals clerical errors in the judgment. The written
 judgment provides that the statute of conviction is 18 U.S.C. § 922(a)(1) and
 the penalty provision is 18 U.S.C. § 924(a)(2) for the firearm count.
 However, Palmer was convicted under § 922(g)(1) and sentenced under
 § 924(e)(1). Thus, the judgment should be corrected to properly identify the
 statute of conviction and penalty provision for the firearm count. See United
 States v. Powell, 354 F.3d 362, 371-72 (5th Cir. 2003).



                                          2
Case: 19-11246     Document: 00515550939        Page: 3   Date Filed: 09/02/2020




                                 No. 19-11246


       Summary affirmance is not appropriate, and the Government’s
 motion is DENIED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
 1162 (5th Cir. 1969). The Government’s alternative motion for an extension
 of time to file a brief is DENIED as unnecessary. The judgment of the
 district court is AFFIRMED. This matter is REMANDED for correction
 of the clerical errors in the judgment pursuant to Federal Rule of Criminal
 Procedure 36.




                                      3